Title: To Benjamin Franklin from Silas Deane, 22 July 1777
From: Deane, Silas
To: Franklin, Benjamin


Dear sir
Paris 22d July 1777
I send you per Mr. Grand, the Letters I have received this Day; I have giv’n him the Letter for Mr. Vergennes which We yesterday agreed to and signed. I have also sent You a true Copy of the Orders giv’n on Our behalf To Capt. Cunningham, which submit to Your Judgment whither it be proper to transmit it to the Count De Vergennes, with Two or Three Lines just to inform that We have thus far interfered in this Affair to prevent Difficulties, and that We take the earliest Opportunity of laying our proceedings before him. If You approve the Proposal in general, You will send the Copy forward with a few Lines to introduce it. I am with the sincerest Respect Dear sir Your most Obedient and Very Humble servant
S. Deane

PS We are to dine together tomorrow but I know not the place, will it be in your Way to call here in Your Way?

 
Addressed: To / The Honorle / Benja Franklin Esqr
